BARHAM, J., concurs.
The result reached by the Court of Appeal is correct, but Crothers v. Jones, 239 La. 800, 120 So.2d 248 is not distinguishable in law from the present case. However, in my opinion the holding in that case is in error. “[Cjonvicted of any crime which *969may be punishable by imprisonment in the penitentiary” in former Art. 8, Section 6, La. Constitution — should have been construed to mean any conviction in any court in any state which is also a felony in Louisiana, i. e. punishable by imprisonment at hard labor, “the penitentiary.”